DETAILED ACTION

Status of Claims
This Final Office action is in reply to the communications filed on 15 November 2021.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 112
The examiner withdraws the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-7 in view of the Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, computer program product and system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite as a whole a method of organizing human activity because the claims recite a method for, determining a developed bias of an existing plurality of first user reviews for a first item; determining a tendency value of a designated user indicative of a tendency of a user sentiment exhibited in user reviews for respective second items provided by the designated user deviating from an average sentiment of the respective second items; determining an influential prompt in which the designated user provides an input for the first item, the influential prompt being offset by an offset value based on the developed bias and the tendency value; the influential prompt configured to counterbalance a social desirability bias that the designated user exhibited in the user reviews, the influential prompt configured to normalize a further review for the first item by the designated user to reach a review-item sentiment score equilibrium; prompting the designated user with the influential prompt; receiving the input from the designated user; and updating the tendency value based on the input  to reach an overall user sentiment score equilibrium. This is a method of managing marketing or sales activities or behaviors and managing personal behavior. The mere nominal  Thus, the claims recite an abstract idea. 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. The claimed computer components (i.e. counterbalance server; the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media and the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors) are recited at a high level of generality and are merely invoked as tools to perform the claimed process. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
 the claims as a whole merely describe how to generally “apply” the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer components. Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-7, 9-14 and 16-20 do not add “significantly more” to the abstract idea. The dependent claims simply further describe the abstract concept in the independent claims by further defining the determining the developed bias of the existing plurality of first user reviews, the determining the tendency value of the designated user, the determining the influential prompt, the modifying the multi-variable weighting system, and the prompting the designated user with the influential prompt. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they merely describe how to generally apply the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held 

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
Applicant contends that, claim 1 has been amended to incorporate the particular improvement to the technology field of user reviews and prevent a bias such that a ground truth is identified. However, the Applicant has failed to specifically point out the claim features that indicate the particular improvement to the technology field.
Applicant contends that, “In a substantially similar manner, claim 1 recites the particular way that an improvement in the technological field of user reviews is provided. Specifically, claim 1 recites that "the influential prompt [is] configured to counterbalance a social desirability bias that the designated user exhibited in the user reviews" such that "the influential prompt [is] configured to normalize a further review for the first item by the designated user to reach a review-item sentiment score equilibrium" as well as "updating, by the counterbalance server, the tendency value based on the input to reach an overall user sentiment score equilibrium." As was described in the Specification, user reviews have a tendency to veer to an extreme, be influenced by a social desirability bias (e.g., have the same opinion as other user reviews), and/or be influenced by a user's own bias. Accordingly, a user review may not accurately reflect a ground truth sentiment that 
However, the Examiner disagrees with the Applicant’s assertions. The claim limitations at best provide an improvement in the abstract idea itself (i.e. determining an influential prompt to solicit a user input for the first item.). As described in paragraph [0023] of the specification,  the review system data 112 may include data associated with an influential prompt that may be prompted to a user before a user reviews a product (e.g., prompt data). Prompt data may include, but is not limited to, a plurality of questions that the user review counterbalance program 122 may prompt to a user to influence the user to counterbalance the existing bias of the existing reviews with the review that the user may input. Further, the prompt data may also include an offset strength associated with each question within the plurality of questions. The offset strength of an influential prompt may be defined as an average influence the prompt has on the user. The influence may be calculated as a difference between the previously calculated tendency value of the user and the actual value that the user was different from the average. For example, if the user tends to review a review item at a tendency value of 0.30 lower than the average, but after receiving the prompt, rates the review item at an actual value of 0.10 lower than the average, the question may be defined to have an offset strength of 0.2. The improvement is found in the type of question that is prompted to the user in order to counterbalance the bias of user reviews/item reviews. Therefore the claim limitations improves a business process but does not improve computers or technology.
Examiner maintains that the claims are patent ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson et al (US 20140289161 A1) which describes these assessments can be used by the guided review component 152 to determine which questions to select for presentation to users. Questions that are more effective, or that have higher quality, may be assessed, scored, or otherwise rated higher than other questions and thus selected over other questions [0025]. [0049] Positive questions can be used to elicit positive feedback from a user about an item, while negative or neutral questions can be selected to elicit critical feedback from a user. Detailed examples of positive, negative, and neutral questions are provided below in the section entitled Example Review Questions." Even if a user has solely positive or negative (or neutral) ratings, the guided review component 152 can optionally select at least one .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629